Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Richmond County, imposed March 23, 1979, upon his conviction of robbery in the second degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of ZVs and a maximum of 10 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of imprisonment with a minimum of two and a maximum of six years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.